Title: James Madison to Robert M. Patterson, 6 October 1831
From: Madison, James
To: Patterson, Robert M.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 ocr. 6. 1831.
                            
                        
                        I have recd. your letter of the 3. inst. addressed to the Executive Committee, and refer you to Mr. Randolph,
                            or Genl. Cocke for the opinion of the Committee on the subject of it. With cordial esteem & salutations
                        
                            
                                James Madison.
                            
                        
                    